BROWN, P. J. (dissenting).
The right to appeal from a judgment is created solely by statute, and, where a period of time in which-an appeal may be taken has been fixed by the legislature, the court has no power to extend the time. Wait v. Van Allen, 22 N. Y. 319; *956Salles v. Butler, 27 N. Y. 639; Thomas v. Thomas, 18 Hun, 482. An appeal from a judgment rendered by a justice of the peace must be taken within 20 days after the entry of the judgment in the justice’s docket, and it is conceded that the appeal in this case was not taken within that period. The judgment rendered against the defendant is either valid or invalid. If it is void, there is nothing to appeal from, and the motion should have been denied. If it is valid, it became so immediately upon being rendered by the justice, and nothing that happened thereafter could enlarge the time to appeal therefrom. That it is a valid judgment there can be no question. The justice had jurisdiction of the parties and of the subj'ect-matter. There was a trial, and there was povrer to enter the judgment. A judgment is rendered by a justice of the peace by entering it in his docket. Code Civ. Proc. § 3015. That was done in this case. That in so doing the justice violated a stipulation of the parties in reference to submitting their briefs is of no importance. That act (if true) was an irregularity only, and did not affect the power of the justice. The judgment, therefore, became valid and effectual when the justice entered it in his docket, and could be enforced by execution. The fact that the justice immediately left the state without delivering his docket to the town clerk, and leaving it open for inspection, had no effect upon his previous acts. Neither did it enlarge the defendant’s rights in reference to it. It was undoubtedly a violation of official duty, but a thing of no importance to the question before us. The case then comes to this: A valid judgment has been rendered against the defendant, and he has by the act of the justice, and through no fault of his own, been deprived of the right to appeal therefrom. The court has no power to restore to him the right thus lost. The cases cited have settled that question, and the motion should have been denied. But he is not without a remedy. The facts set out in the motion papers, and which are not denied by the plaintiff, make a plain case for equitable relief. If the judgment” had been recovered in a court of record, the wrong suffered by the defendant could be remedied on a motion for a new trial. But a justice’s court has no power to entertain such a motion. Since courts of law have possessed the power to grant new trials, courts of equity have rarely interfered to restrain the collection of judgments rendered therein, but the power to do so is one of the well-recognized heads of equity jurisdiction. Dobson v. Pearce, 12 N. Y. 165; U. S. v. Throckmorton, 98 U. S. 61.
The facts show that a species of fraud has been practiced upon the defendant. The justice should not have entered the judgment until after the date fixed for the submission of the briefs, and the plaintiff is not morally entitled to enforce a judgment in which the defendant was deprived of his right to argue the case. These facts create a plain case for equitable cognizance. The order appealed from is in violation of the statutes and decisions of this state. The opinion of my associate establishes a bad precedent, and hence I dissent.